UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BETTYE M. HILL,
Plaintiff-Appellant,

v.

BALTIMORE CITY DEPARTMENT OF
                                                                   No. 96-2507
SOCIAL SERVICES; JOAN O. DAVIS,
L.C.S.W.; DEBORAH RIDER,
L.C.S.W.,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frank A. Kaufman, Senior District Judge.
(CA-95-2465-K)

Submitted: March 24, 1998

Decided: April 21, 1998

Before HAMILTON and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bettye M. Hill, Appellant Pro Se. Sandra Irene Barnes, Assistant
Attorney General, Baltimore, Maryland, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bettye M. Hill appeals from the district court's grant of summary
judgment in favor of the Defendants in her claim of discrimination
under the Americans with Disabilities Act (ADA). We affirm.

Under the ADA, a disability is a "physical or mental impairment
that substantially limits one or more of the major life activities of such
individual." 42 U.S.C. § 12102(2) (1994). An individual suffers from
a "substantial limitation" if she is unable to perform a major life activ-
ity or is significantly restricted as to the condition, manner, or dura-
tion under which she can perform a major life activity as compared
to an average person. See 29 C.F.R. § 1630.2 (1997). In making the
substantial limitation determination, a court may consider: (i) the
nature and severity of the impairment; (ii) the duration or expected
duration of the impairment; and (iii) the permanent or long term
impact, or the expected permanent or long term impact of, or resulting
from, the impairment. See id.

Hill alleges that she is disabled in the major life activities of stand-
ing, sitting, reaching, lifting, and driving, all of which are part of her
job requirements. She has presented doctor's certificates advising that
she should not sit or drive for more than two hours, should not lift
more than three to five pounds, and should not reach overhead or
climb, more than one flight of stairs. These medical documents, how-
ever, were neither properly authenticated nor provided directly by the
medical doctors, and accordingly they may not be used to oppose the
summary judgment motion. See Fed. R. Civ. P. 56(e). Thus, the only
evidence which may properly be considered in determining whether
Hill was disabled under the ADA are the averments contained in her
declaration made under penalty of perjury. The relevant portions are
as follows:

                     2
          (1) Hill was released for "light duty" on January 16, 1991,
          six days after the accident.

          (2) Due to a strenuous work load, Hill suffered a complete
          relapse which confined her to bed and left her unable
          to walk from April 29 to May 5, 1991.

          (3) Hill suffered another relapse and was out sick from
          May 17 to May 28, 1991.

          (4) To function, Hill must wear a back brace, use a came,
          take medication, and wear a neck brace at times.

          (5) Hill is substantially limited in the major life activities
          of walking, standing, sitting, performing manual tasks,
          and lifting.

          (6) The Worker's Compensation Commission found that
          Hill had a permanent partial disability of "fourteen per-
          cent industrial loss" of the use of her body.

          (7) As a result of her accident, Hill suffered injuries to her
          head, neck, back, hip, arms, legs, wrist, and hands.

          (8) Hill has "severe chronic pain in the shoulder, upper
          and lower back, sharp pains, and shooting in the arms
          and legs."

Averments (1)-(4) and (6)-(8) are insufficient to establish an impair-
ment substantially limiting a major life activity. Averment (5) states
only a legal conclusion without any supporting facts aside from refer-
ence to the uncertified exhibits. Accordingly, we affirm the district
court's grant of summary judgment in favor of the Defendants
because Hill failed to present sufficiently attested evidence in
response to the summary judgment motion under Fed. R. Civ. P.
56(e). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     3